Citation Nr: 1045312	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had recognized service from August 1946 to September 
1948.  He died in October 1999.  The appellant claims as the 
surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2006 rating decision 
of the VA Regional Office (RO) in Manila, the Republic of the 
Philippines that declined to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death.

In a December 2006 letter, the appellant raised a claim of 
benefits under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2010).  This 
matter is referred to the RO for appropriate consideration.

This case was remanded by a decision of the Board dated in 
September 2009.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for cause of the Veteran's death was denied in a July 2000 
decision.  In decisions dated in January 2004 and February 2004, 
the RO declined to reopen the appellant's claim.  She did not 
appeal.

2.  The evidence received since the February 2004 decision is 
cumulative or redundant of evidence previously of record and does 
not relate to an unestablished fact necessary to substantiate the 
claim of service connection for cause of death.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that declined to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the February 2004 rating 
decision is not new and material and the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to service 
connection for the cause of the Veteran's such that service 
connection may be granted

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  In this regard, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

Here, the appellant was sent a letter in March 2006 supplemented 
by correspondence dated in February 2010 that informed her of 
what evidence was required to reopen the claim.  The Board thus 
finds that adequate notice has been provided.  In this case, 
however, service connection is being denied.  Therefore, 
effective date will be assigned with respect to the claimed 
condition. See Dingess.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant has submitted medical records in support 
of the claim, which have been reviewed.  The case was remanded by 
the Board for further development in September 2009.  The 
appellant's statements and the whole of the record have been 
considered in detail.  

The appellant has not been afforded a VA review of the record and 
a clinical opinion with respect to the claim of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for the cause of death. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, 
38 C.F.R. § 3.159(c)(4)(iii) (2010) precludes a VA examination 
when a new and material claim is not reopened such as in this 
case.

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
The record does not otherwise indicate any additional existing 
evidence that is able to be secured for a fair adjudication of 
the claim that has not been obtained.  The Board thus finds that 
all development has been accomplished to the extent possible with 
respect to the claim and that appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim is 
ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service either caused or 
contributed to cause death.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disability casually shared in producing death; 
rather, a causal connection must be shown. 38 U.S.C.A. § 1310 
(West 2002 & Supp 2010); 38 C.F.R. § 3.312 (2010).

Factual Background and Legal Analysis

Service connection for the cause of the Veteran's death was 
originally denied by the originating agency in a July 2000 rating 
decision.  The appellant was notified of this decision by letter 
dated that same month but did not appeal.  This determination 
became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
RO declined to reopen the claim in January 2004 and February 2004 
upon her attempts to reopen the claim.  These determinations are 
final.  

The appellant most recently attempted to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death in an application received in December 2005.  The Board 
must therefore review all of the evidence submitted since the 
final disallowance to determine whether the appellant's claim for 
service connection should be reopened and re-adjudicated de novo. 
See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can only be reopened upon the 
submission of evidence deemed to be new and material. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010).

38 C.F.R. § 3.156(a) which defines new and material evidence was 
amended in 2001 and is applicable to claims to reopen filed on or 
after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  The 
amended version of 38 C.F.R. § 3.156 applies in the instant case 
as the appellant's claim to reopen was received after August 
2001.  New evidence is defined in amended 38 C.F.R. § 3.156(a) 
(2010) as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence at the time of the February 2004 RO decision that 
denied service connection for the cause of the Veteran's death 
included the service treatment records, proof of service, and a 
death certificate showing that the Veteran died in October 1999 
and that the immediate causes of death was listed as CP 
(cardiopulmonary) arrest, and that the antecedent causes of death 
were cardiac dysrhythmia, ventricular tachycardia, coronary 
artery disease, acute myocardial infarction, hypertension and 
congestive heart failure.  At the time of death, the Veteran was 
service connected for schizophrenia.  In the July 2000 decision, 
the RO denied service connection for cause of death following a 
determination that there was no relationship between the 
Veteran's service or his service-connected disability and his 
death.  

At the time of the last final denial in February 2004, the record 
also contained a September 1948 hospital record noting a 
diagnosis of schizophrenia, a March 1970 medical statement from 
A. A. Gadena, M.D., indicating treatment for hypertension and 
anemia, as well as dementia and mental deterioration, medical 
correspondence dated in June 2000 from N. Ramos, Jr., M.D.H. 
noting that the Veteran received diagnoses of acute 
schizophrenia, senile cataracts and rheumatoid arthritis after 
outpatient treatment, an August 2003 medical certificate from the 
Philippine Manila Naval Hospital indicating diagnoses of 
hypertensive cardiovascular disease, coronary artery disease and 
osteoarthritis for which had been treated that month, a September 
2003 record from the Office of the City Civil Registrar showing 
the causes of death, and a November 2003 record from Candon 
General Hospital indicating that the Veteran was hospitalized in 
October 1999 for CAD (coronary artery disease), acute inferior 
wall infarct, hypertension, congestive heart failure and cardiac 
dysrhythmia-ventricular tachycardia.  The appellant also wrote 
numerous letters in support of the claim attesting to her belief 
that the Veteran's death was related to service or a service-
connected disability.  The RO declined to reopen the claim on the 
basis that new and material evidence had not been submitted to 
reopen the claim.  

Evidence received into the record upon the appellant's attempt to 
reopen the claim in December 2005 consists of duplicates of the 
evidence cited above, as well as additional personal statements 
in support of the claim.  She also submitted the Veteran's 
personal data sheet, and an article discussing the history of 
posttraumatic stress disorder (PTSD).

The Board has considered all of the additional information 
received since the February 2004 RO rating decision and finds 
that it is merely duplicative and/or cumulative of prior evidence 
in the record relative to the claim of service connection for the 
cause of the Veteran's death.  Information that is merely 
cumulative of other evidence in the record cannot be "new and 
material" even if it was not previously before agency decision 
makers. See 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).  The appellant has re-submitted evidence 
showing that the Veteran was treated over the years for various 
disorders including schizophrenia, and that he died from coronary 
artery disease, acute inferior wall infarct, hypertension, 
congestive heart failure and cardiac dysrhythmia ventricular 
tachycardia.  However, these facts had already been established 
previously.  Therefore, such evidence is cumulative.  The 
personal data sheet is not considered new and material evidence 
because it does not relate to an unestablished fact necessary to 
substantiate the claim of service connection.  Rather, it only 
relates personnel matters regarding the Veteran's service.  The 
Board further notes that the article submitted by the appellant 
that discusses the history of PTSD is generic and is not specific 
to facts of this case.  It does not constitute new and material 
evidence.  The appellant has cited prisoner of war (POW) 
regulations in her substantive appeal to support her claim.  
However, the Board finds that these regulations are inapplicable 
to this case the Veteran was a POW.  Evidence that confirms 
previously established facts is cumulative.  Her numerous 
statements received in support of the claim are redundant and 
cumulative because she reiterates theories of entitlement 
previously posited.  In summary, the evidence added to the record 
since the last final denial of the claim in 2004 is cumulative 
and does not provide a basis to reopen the claim of entitlement 
to service connection for the cause of the Veteran's death. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The application to 
reopen the claim must therefore be denied.




ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


